          Case 2:19-cr-00636-JS Document 182 Filed 05/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     :          CRIMINAL ACTION
                                              :
   v.                                         :          No. 19-636-13
                                              :
 SHAHAAD STERLING                             :

                                         ORDER

        AND NOW, this 8th day of May, 2020, upon consideration of Defendant Shahaad

Sterling’s Motion for Bail, the Government’s opposition, and following an April 27, 2020,

telephonic hearing on the Motion, and for the reasons stated in the accompanying Memorandum,

it is ORDERED the Motion (Document 159) is DENIED without prejudice to reassert should

circumstances created by COVID-19 change.



                                              BY THE COURT:


                                               /s/ Juan R. Sánchez
                                              Juan R. Sánchez, C.J.
